     JASON T. PISKEL, WSBA #35398
 1
     Email: jtp@pyklawyers.com
 2   BENJAMIN J. MCDONNELL, WSBA #45547
     Email: ben@pyklawyers.com
 3
     PISKEL YAHNE KOVARIK, PLLC
 4   522 West Riverside Ave., Suite 700
     Spokane, WA 99201
 5   Telephone: (509) 321-5930
     Facsimile: (509) 321-5935
 6

 7   Attorneys for David M. Carlson,
     Enterprise Focus, Inc., and Clever Capital, LLC
 8

 9
                      UNITED STATES BANKRUPTCY COURT
10                    EASTERN DISTRICT OF WASHINGTON

11   In re:                           )          Case No. 18-03197-FPC11
                                      )
12
     GIGA WATT, INC.,                 )          Adv. No. 19-80012-FPC
13                                    )
                      Debtor.         )          Chapter 11
14
                                      )
15   ________________________ )                  DECLARATION OF JASON T.
                                      )          PISKEL IN SUPPORT OF
16   MARK D. WALDRON, in his          )          OBJECTION TO CHAPTER 11
17
     capacity as the duly-appointed   )          TRUSTEE’S MOTION FOR:
     Chapter 11 Trustee,              )          (1) EXPEDITED DISCOVERY;
18                                    )          AND (2) EXPEDITED
                      Plaintiff,      )          CONSIDERATION
19
                                      )
20            v.                      )
                                      )
21   DAVID M. CARLSON and             )
22
     JANE DOE 1, individually and     )
     on behalf of the marital estate; )
23   ENTERPRISE FOCUS, INC., a        )
     Washington          corporation; )
24
     CLEVER CAPITAL, LLC, a           )
25   Washington limited liability     )

     DECLARATION . . . - 1


       19-80012-FPC    Doc 29   Filed 05/15/19    Entered 05/15/19 12:52:00   Pg 1 of 8
     company; JEFFREY FIELD;              )
 1
     ROB TRAVIS; and JANE DOES            )
 2   2 through 15,                        )
                                          )
 3
                      Defendants.         )
 4

 5        I, Jason T. Piskel, declare under penalty of perjury of the laws of the
 6
     state of Washington and the United States as follows:
 7
          1.     I am a resident of the state of Washington and over the age of
 8

 9   eighteen.   I have personal knowledge of and am competent to testify

10   regarding the matters stated herein. I am an attorney with the law firm of
11
     Piskel Yahne Kovarik, PLLC, attorneys for Defendants David M. Carlson,
12
     Enterprise Focus, Inc., and Clever Capital, LLC.           This declaration is
13

14   submitted in support of the Objection to Chapter 11 Trustee’s Motion for:

15   (1) Expedited Discovery; and (2) Expedited Consideration, filed herewith.
16
          2.     On or about the afternoon of May 14, 2019, Pamela M. Egan of
17
     CKR Law LLP emailed a request for documents. (Attached hereto as
18

19   Exhibit A is a true and correct copy of an email dated May 14, 2019).

20        3.     That afternoon of May 14, 2019, I responded to Ms. Egan’s
21
     email. (Attached hereto as Exhibit B is a true and correct copy of an email
22
     dated May 14, 2019).
23

24        I declare under penalty of perjury under the laws of the state of

25


     DECLARATION . . . - 2


       19-80012-FPC   Doc 29   Filed 05/15/19   Entered 05/15/19 12:52:00   Pg 2 of 8
     Washington and the United States that the foregoing is true and correct.
 1

 2        SIGNED in Spokane, Washington on May 15, 2019.
 3

 4                          /s/ Jason T. Piskel
                            JASON T. PISKEL
 5                          jtp@pyklawers.com
                            PISKEL YAHNE KOVARIK, PLLC
 6
                            522 West Riverside Ave., Suite 700
 7                          Spokane, WA 99201
                            Telephone: (509) 321-5930
 8
                            Facsimile: (509) 321-5935
 9
                            Attorney for Defendants David M. Carlson
10                          Enterprise Focus, Inc., and Clever Capital, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     DECLARATION . . . - 3


       19-80012-FPC   Doc 29   Filed 05/15/19   Entered 05/15/19 12:52:00   Pg 3 of 8
                   Exhibit A



19-80012-FPC   Doc 29   Filed 05/15/19   Entered 05/15/19 12:52:00   Pg 4 of 8
From: Pamela Egan <pegan@ckrlaw.com>
Date: May 14, 2019 at 11:53:34 AM PDT
To: Benjamin McDonnell <bmcdonnell@pyklawyers.com>, "jason@pyklawyers.com"
<jason@pyklawyers.com>
Subject: GW/AP


I'd like to ﬂy out to Wenatchee tomorrow and take George Turner's deposiQon.
ARernoon works for me.

Why don't we meet in Wenatchee tomorrow? You can listen to the depo and then
we can talk seVlement.

The Clever TNT Agreement was a fraud. Therefore, the aVorney-client privilege
with Vanessa Pierce Rollins does not apply. I request:

All documents relaQng to the Clever TNT Agreement, including communicaQons
with Ms. Rollins.

All communicaQons with the Thompsons.

All documents relaQng to the doctored Addendum.

All documents relaQng to Altered Silicon, Inc.

This is just in preparaQon for the Show Cause Hearing.

I will not depose Dave at this Qme, but will instead depose him later during the
larger liQgaQon, if we don't seVle.

I would like the documents by tomorrow before our exhibits and documents list is
due on the 16th.

I would also like to request a series of sQpulaQons per the spreadsheet that I sent
yesterday and that we need to walk through and discuss on the phone today.



Pamela M. Egan
Partner




 19-80012-FPC       Doc 29    Filed 05/15/19    Entered 05/15/19 12:52:00    Pg 5 of 8
CKR | law
GLOBAL PRESENCE. LOCAL EXPERTISE ™




506 2nd Avenue | 14th Floor
Seattle, Washington 98104
       -- and --
44 Montgomery St. | Suite 960
San Francisco, CA 94104
Admitted in California
Washington Bar Admission Pending

T: +1 (206) 582-5141 (direct)
T: +1 (415) 297-0132 (mobile)
F: +1 (206) 582-5001
E: pegan@ckrlaw.com
W: www.ckrlaw.com
AKRON | ATLANTA | BEIJING | BELIZE | BOSTON | BRITISH VIRGIN ISLANDS
CANADA | CAPE TOWN | CLEVELAND | CURITIBA | DJIBOUTI | DUBAI | GUANGZHOU
HARTFORD | HONG KONG | JERICHO | JOHANNESBURG | LONDON
LOS ANGELES | MIAMI | MEXICO CITY | MILAN | MOSCOW | NAPLES | NEW YORK
NYON | ORANGE COUNTY | ORLANDO | OSAKA | PANAMA CITY | PARIS | ROME | SAN DIEGO
SAN FRANCISCO | SEADOONE | SEATTLE |SEYCHELLES | SHANGHAI | ST. PETERSBURG
TEL AVIV | TOKYO | TRINIDAD AND TOBAGO | WASHINGTON, D.C | WILMINGTON

Confidentiality Notice: This e-mail is intended only for the person or entity to which it is addressed and may contain information that is privileged, confidential or otherwise
protected from disclosure. If you have received this e-mail in error, please notify CKR by return e-mail and destroy the original message and all copies thereof.




   19-80012-FPC                        Doc 29             Filed 05/15/19                     Entered 05/15/19 12:52:00                                    Pg 6 of 8
                   Exhibit B



19-80012-FPC   Doc 29   Filed 05/15/19   Entered 05/15/19 12:52:00   Pg 7 of 8
From: Jason T. Piskel <jpiskel@pyklawyers.com>
Sent: Tuesday, May 14, 2019 2:28 PM
To: Pamela Egan
Cc: Lauren Varney; Benjamin McDonnell
Subject: Giga WaL adv. Carlson et. al, | Turner DeposiQon & Document Request

Pam:

We are in receipt of your e-mail of today's date--received at 11:53 am. In that e-mail you said "I'd
like to fly out to Wenatchee tomorrow to take George Turner's deposition." You asked us to meet
in Wenatchee. I cannot travel to Wenatchee tomorrow, but we will attend his deposition by
phone. Please provide the deposition notice with the Court Reporter's information and location
so we may make arrangements to attend by phone. Depending upon the time, it may be me or
Ben (or another lawyer from my firm) who attends.

In the same e-mail you request the following documents to be produced by tomorrow:

"All documents relating to the Clever TNT Agreement, including communications with Ms.
Rollins.

All communications with the Thompsons.

All documents relating to the doctored Addendum.

All documents relating to Altered Silicon, Inc."

It is difficult for us to respond to such broad and undefined requests. Put simply, we cannot. I
believe the best course is for you to issue requests for production so we may properly respond or
object. We are mindful of the preliminary injunction hearing and the obligation to confer on
discovery, but to sort through these broad requests in less than one day's time is unreasonable.

Again, we cannot perform any sort of factual stipulation exercise at this stage of the proceedings.
We are still examining the excel spreadsheet and the 215 pages of documents you sent last night
at 10:53 pm.



-JTP

Jason T. Piskel
Piskel Yahne Kovarik, PLLC
Lawyers
522 W Riverside Ave. Ste. 700
Spokane, WA 99201
p: 509.321.5930
f: 509.321.5935
www.pyklawyers.com
This communication is intended to be private. If you believe this message has been sent to you in error,
reply to the sender and then delete this message.




19-80012-FPC          Doc 29       Filed 05/15/19       Entered 05/15/19 12:52:00              Pg 8 of 8
